Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated April 12, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informality therein. Claim 1 has been amended to overcome the rejection under 35 USC 112(b). Correction of these matter is noted with appreciation.

Applicant has argued with regard to the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by JP 4957131 that the annotated figure in the rejection does not illustrate the distinguishing feature of “wherein at at least respective outlet portions of the two lattice structure bodies adjacent to each other with the partition body being interposed therebetween, the adjacent two first rib sets and the adjacent two second rib sets are inclined in opposite directions relative to the partition body, respectively” and that the Examiner’s comments do not adequately address this aspect of the invention. Applicant has further argued that the Examiner does not cite to any portion of JP ‘131 to support this assertion, and his assertion appears to be contradicted by Fig. 3 of JP '131 which show the lattice cooling structure 18. Applicant has further argued that JP ‘131 is completely silent as to positional relation between the adjacent two first rib sets disposed on opposite side of the partition body, and positional relation between the adjacent two second rib sets disposed on opposite side of the partition body, and specifically, Figures 4 and 5 illustrate a first rib set and a second rib set in a single lattice structure body such that the first and 

Respectfully, these arguments are non-persuasive. The rejection at hand identifies figures 1-4 of JP 4957131 as the figures relied upon and identifies all claim limitations by reference numeral and annotation. JP 4957131 discloses a cooling structure for cooling a turbine airfoil 1 of an unnumbered turbine (paragraph 15, for example) driven by high-temperature gas G, the cooling structure comprising: a cooling passage 2 formed between a first airfoil wall 1d of the turbine airfoil that is curved so as to be concave relative to an unnumbered passage in the turbine for the high-temperature gas and a second airfoil wall 1c of the turbine airfoil that is curved so as to be convex relative to the passage for the high-temperature gas; a plurality of lattice structure bodies 18 each including a first rib set 8 composed of a plurality of first ribs extending linearly and provided on an interior wall surface of the first airfoil wall that faces the cooling passage, and a second rib set 7 composed of a plurality of second ribs extending linearly and provided on an interior wall surface of the second wall that faces the cooling passage, the second rib set being stacked on the first rib set so as to form a lattice pattern; a partition body 19 provided between the adjacent two lattice structure bodies and configured to close a passage (unnumbered, analogous to Applicant’s passages 35) formed in each rib set; a cooling medium discharge port 21 provided at a downstream end portion of the cooling passage and configured to discharge the cooling medium A within the cooling passage to the outside; and an exposed wall portion EW in the form of a portion of the second airfoil wall extending beyond the cooling medium discharge port to the outside of the airfoil; wherein at at least respective outlet portions of the two lattice structure bodies adjacent to each other with the partition body 19 being interposed therebetween, 

It is evident in figure 1 that the lattice structure bodies 18 are stacked along the span (radial direction) of the turbine airfoil to have a first uppermost lattice structure body 18, and a second adjacent lower lattice structure body 18. In the uppermost lattice structure body 18, the first rib set 8 composed of the plurality of first ribs is inclined in opposite directions relative to the partition body 19 from the second adjacent lower lattice structure body 18 having the second rib set 7 composed of the plurality of second ribs. Similarly, in the uppermost lattice structure body 18, the second rib set 7 composed of the plurality of second ribs is inclined in opposite directions relative to the partition body 19 from the second adjacent lower lattice structure body 18 having the first rib set 8 composed of the plurality of first ribs.

With regard to Applicant’s argument that JP ‘131 fails to discuss the technical advantage where an exposed wall portion of the turbine airfoil can be effectively cooled by film cooling, this feature is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4957131 (figures 1-4 and Applicant’s English machine translation; note the annotated figure below).
Disclosed is a cooling structure for cooling a turbine airfoil 1 of an unnumbered turbine (paragraph 15, for example) driven by high-temperature gas G, the cooling structure comprising: a cooling passage 2 formed between a first airfoil wall 1d of the turbine airfoil that is curved so as to be concave relative to an unnumbered passage in the turbine for the high-temperature gas and a second airfoil wall 1c of the turbine airfoil that is curved so as to be convex relative to the passage for the high-temperature gas; a plurality of lattice structure bodies 18 each including a first rib set 8 composed of a plurality of first ribs extending linearly and provided on an interior wall surface of the first airfoil wall that faces the cooling passage, and a second rib set 7 composed of a plurality of second ribs extending linearly and provided on an interior wall surface of the second wall that faces the cooling passage, the second rib set being stacked on the first rib set so as to form a lattice pattern; a partition body 19 provided between the adjacent two lattice structure bodies and configured to close a passage (unnumbered, analogous to Applicant’s passages 35) formed in each rib set; a cooling medium discharge port 21 provided at a 
 At at least the respective outlet portions of the two lattice structure bodies adjacent to each other with the partition body being interposed therebetween, the adjacent two first rib sets and the adjacent two second rib sets are inclined so as to be symmetrical with respect to the partition body, respectively (claim 2). 
 An outlet of each lattice structure body is located at the cooling medium discharge port (claim 3). 
A movement direction of the entirety of the cooling medium is a direction along a chord of the turbine airfoil, and the plurality of the lattice structure bodies are disposed so as to be arranged along a height direction of the turbine airfoil with the partition body being interposed therebetween (claim 4). 

    PNG
    media_image1.png
    486
    578
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745